PER CURIAM.
Troy Poller appeals his convictions for sexual battery with a deadly weapon or force, armed kidnapping, armed robbery, and armed carjacking. He characterizes the case against him as having depended entirely on the testimony of a previously convicted codefendant, Allems Victor. See Victor v. State, 774 So.2d 722 (Fla. 3d DCA 2000). Even if that were true (which it is not), “[wjhile the testimony of an accomplice should be closely scrutinized and received with great caution, it is competent and may be sufficient to convict an accused. The credibility of a witness lies exclusively within the province of the jury.” Darby v. State, 216 So.2d 29, 30 (Fla. 3d DCA 1968).
In reality, the defendant also admitted to a friend that he had committed the crime, and the friend testified at trial. One of the victims made an equivocal identification of the defendant from a lineup, and the defendant’s physical description fit the description given by both victims.
The evidence was legally sufficient. See Lynch v. State, 293 So.2d 44, 45 (Fla.1974).
Affirmed.